Case 3:20-cr-00042-GMG-RWT Document 61 Filed 07/20/21 Page 1 of 2 PageID #: 409




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


 UNITED STATES OF AMERICA,

              Plaintiff,
 v.                                              CRIMINAL ACTION NO.: 3:20-CR-42
                                                 (GROH)

 TIMOTHY JOHN WATSON,

              Defendant.


                     ORDER DENYING DEFENDANT’S MOTION TO
                        ADVANCE SENTENCING HEARING

       On July 16, 2021, Defendant Timothy John Watson filed a Motion to Advance

 Sentencing Hearing. ECF No. 60. Therein, the Defendant, having been in custody since

 November 3, 2020, requests that the Court move his sentencing hearing that is currently

 scheduled for October 13, 2021, to an earlier date in September 2021. The Government

 does not oppose the motion.

       In support of his motion, the Defendant avers that this Court set his sentencing

 hearing for the current date to allow adequate time for the COVID-19 pandemic to

 subside. The Defendant states that now that he and his counsel have received their

 COVID-19 vaccinations, advancing his sentencing date would not pose a risk to the health

 and safety of the public, the parties, or the Court. Additionally, the Defendant avers that

 there is no impediment in advancing the sentencing date because he has retained an

 expert to assess the evidence and assist counsel, and his psychological evaluation and

 report for presenting mitigating factors at his sentencing has been completed.
Case 3:20-cr-00042-GMG-RWT Document 61 Filed 07/20/21 Page 2 of 2 PageID #: 410




       Upon review and consideration of the motion, the Court finds no good cause to

 grant the Defendant’s request.     The Court notes that the Sentencing Guidelines

 recommends a sentence within the range of 18 to 24 months for the Defendant, and the

 Government plans to recommend a sentence within the range of 57 to 71 months, as

 stated in the Defendant’s plea agreement. Moreover, the Court does not have an earlier

 sentencing date than the Defendant’s current date available and is currently setting its

 sentencing hearings in January 2022.      Accordingly, the Court hereby DENIES the

 Defendant’s Motion. ECF No. 60.

       The Clerk of Court is DIRECTED to transmit copies of this Order to all counsel of

 record herein.


       DATED: July 20, 2021
